

116 S1692 IS: Invest in Our Democracy Act of 2019
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1692IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Ms. Klobuchar (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo provide grants to support continuing education in election administration or cybersecurity for
 election officials and employees.1.Short titleThis Act may be cited as the Invest in Our Democracy Act of 2019.2.Sense of CongressIt is the sense of Congress that—(1)free and fair elections are central to our democracy;(2)protecting our elections from foreign adversaries is a national security priority;(3)the States conduct elections and it is important to maintain State leadership in election administration;(4)the States deserve Federal support to secure our elections from interference by foreign nations; and(5)election security in the United States will benefit from continued education and investment in the individuals that administer our elections.3.Supporting continuing education for election officials and employees(a)Program authority and method of distributionThe Election Assistance Commission (in this section referred to as the Commission) shall establish a program under which the Commission pays to each eligible institution such sums as may be necessary to pay to each eligible certificate program enrollee (as defined in subsection (b)) for each academic year during which that enrollee is enrolled in an accredited certificate program in election administration or cybersecurity in the amount for which that enrollee is eligible, as determined pursuant to subsection (c). Not less than 85 percent of such sums shall be advanced to eligible institutions prior to the start of each payment period and shall be based upon an amount requested by the institution as needed to pay eligible certificate program enrollees until such time as the Commission determines an alternative payment system that provides payments to institutions in an accurate and timely manner, except that this sentence shall not be construed to limit the authority of the Commission to place an institution on a reimbursement system of payment.(b)Eligible certificate program enrolleeIn this section, the term eligible certificate program enrollee means an individual who—(1)is a State or local election official, an employee of a State or local election official, or an employee of the Commission;(2)certifies to the Commission their enrollment in an accredited certificate program in election administration or cybersecurity; and(3)submits to the Commission—(A)a receipt or other verification determined appropriate by the Commission of the tuition amount for such certificate program; and(B)an application at such time, in such manner, and containing such information as the Commission may require.(c)Amount of grantsThe amount of a grant for an eligible certificate program enrollee under this section for a year shall be an amount equal to 75 percent of the tuition amount for the accredited certificate program in election administration or cybersecurity for the year.(d)Additional definitionsIn this section:(1)Accredited certificate program in election administration or cybersecurityThe term accredited certificate program in election administration or cybersecurity means a program in election administration or cybersecurity that leads to a certificate, or other nondegree recognized credential, at an eligible institution.(2)Eligible institutionThe term eligible institution means an institution of higher education (as defined under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that—(A)offers an accredited certificate program in election administration or cybersecurity; and(B)elects to participate in the program established under this section.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—(1)$1,000,000 for fiscal year 2021; and(2)such sums as may be necessary for each of fiscal years 2022 through 2028.